 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3

 4 George Marshall,                                            Case No. 2:16-cv-000566-JAD-NJK

 5              Plaintiff
         v.                                                     Order Adopting Report and
 6                                                          Recommendation and Dismissing Case
         James Cox, et al.,
 7                                                                        [ECF No. 38]
                Defendants
 8

 9

10             When plaintiff George L. Marshall’s mail in this case started getting returned, the court

11 ordered him to update his address. 1 The court cautioned that Marshall’s failure to update his

12 address by May 9, 2019, could result in the dismissal of this case. 2 Marshall has failed to update

13 his address, so Magistrate Judge Koppe recommends that I dismiss this case without prejudice. 3

14 The deadline for objections to that recommendation was June 3, 2019, and no party has filed an

15 objection to it or moved to extend the deadline to do so. “[N]o review is required of a magistrate

16 judge’s report and recommendation unless objections are filed.” 4

17             IT IS THEREFORE ORDERED that the magistrate judge’s report and recommendation

18 [ECF No. 38] is ADOPTED in full;

19

20

21   1
         ECF No. 35.
     2
22       ECF No. 36.
     3
         ECF No. 38.
23   4
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 1       IT IS FURTHER ORDERED THAT this case is DISMISSED without prejudice. The

 2 Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS CASE.

 3       Dated: June 5, 2019

 4                                                 _________________________________
                                                                  ________
                                                                        _ __
                                                                           _ __
                                                                              __ ___
                                                                              ____
                                                   U.S. District Judge
                                                                   dgge Jennifer
                                                                  udg   J nniffeerr A.
                                                                        Je          A. Dorsey
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                            2
